Name: 93/54/EEC: Commission Decision of 22 December 1992 laying down certain transitional measures necessary to facilitate the changeover to the arrangements provided for in Directive 91/493/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  documentation;  marketing;  health;  technology and technical regulations
 Date Published: 1993-01-21

 Avis juridique important|31993D005493/54/EEC: Commission Decision of 22 December 1992 laying down certain transitional measures necessary to facilitate the changeover to the arrangements provided for in Directive 91/493/EEC Official Journal L 013 , 21/01/1993 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 48 P. 0020 Swedish special edition: Chapter 3 Volume 48 P. 0020 COMMISSION DECISION of 22 December 1992 laying down certain transitional measures necessary to facilitate the changeover to the arrangements provided for in Directive 91/493/EEC(93/54/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 16 thereof, Whereas Article 7 (1) of Directive 91/493/EEC provides for the competent authorities to approve establishments once they have verified that the establishments meet the requirements of the Directive with regard to the nature of the activities they carry out; Whereas that operation requires the competent authorities not only to verify the structural conditions of production but also to examine the own checks referred to in Article 6 of that Directive; whereas that examination requires the adoption of certain implementing rules; Whereas in order to avoid interrupting existing trade flows between the Member States a list of approved establishments all or part of whose production forms part of intra-Community trade should be notified as a matter of priority; whereas a supplementary list of approved establishments may be notified subsequently; Whereas fishery products not bearing the identification marks provided for in Chapter VII of the Annex to Directive 91/493/EEC may not be placed on the market; whereas nevertheless it should be possible for a limited time to place solely on the national market products from establishments whose approval number does not appear on the list notified to the Commission pending their inclusion on that list; Whereas in these circumstances transitional measures concerning the notification to the Commission of the complete lists of approved establishments should be introduced; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States which on 1 January 1993 are unable to notify to the Commission the complete list of approved establishments referred to in Article 7 (3) of Directive 91/493/EEC may send a provisional list of approved establishments. Article 2 Until 31 July 1993 the Member States referred to in Article 1 may authorize establishments not included on the provisional list to place on the national market fishery products not bearing the identification marks referred to in Chapter VII of the Annex to Directive 91/493/EEC provided those products are not intended for intra-Community trade. Article 3 The Member States referred to in Article 1 shall send the Commission a supplementary list of approved establishments no later than 31 July 1993. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 15.